Citation Nr: 1609103	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-08 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected residuals of injury to the right wrist with ganglion cyst.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active service from March 1974 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2010, the Veteran testified before a Decision Review Officer (DRO), and in November 2015 a video-conference hearing was held before the undersigned Veterans Law Judge (VLJ); transcripts of these hearings are of record in the Veterans Benefits Management System (VBMS) and Virtual VA e-folders.  


FINDING OF FACT

The medical evidence of record indicates the Veteran's service-connected right wrist disability aggravates the currently diagnosed right shoulder arthritis. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for right shoulder arthritis as secondary to service-connected residuals of injury to the right wrist with ganglion cyst have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

VA records dated in August 2007 show that the Veteran sought treatment for bilateral shoulder pain.  Radiological study revealed probable right Bankart fracture.  This was thought to be secondary to repeated dislocations.  The Veteran continued his bilateral shoulder complaints.  

The record contains a July 7, 2010 VA follow up report.  The Veteran reported that because of chronic right wrist pain, he had to move his wrist by actually lifting his elbow and shoulder.  He claimed that this caused worsening of the right shoulder disability.  In reporting the diagnostic assessment, the examiner commented "chronic right shoulder pain due in part to overuse syndrome and over compensating secondary to his right wrist problem."  VA treatment records dated in November 2010 include diagnosis of right shoulder arthritis.  

A VA examination was conducted in March 2012.  After examination, the VA examiner commented that the Veteran's right shoulder pain was increased due to the fact that his right wrist was in a splint and less maneuverable.  The examiner suspected that the service-connected right wrist disability minimally aggravated his acromioclavicular (AC) joint.  

The record contains opinions of two VA examiners that conclude that the Veteran's service-connected right wrist disability aggravates the right shoulder disability.  There is no medical evidence to refute these conclusions.  In view of the foregoing, the Board finds that service connection of warranted for right shoulder arthritis, as 

secondary to service-connected right wrist disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Entitlement to service connection for right shoulder arthritis, as secondary to service-connected right wrist disability, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


